Title: Lease Terms, 1 February 1796
From: Washington, George
To: 


          
            
              February 1st 1796.
            
            There not being much difference in the quality of the soil of River—Union—and Dogue run farms, the rent of each, by the acre, will be the same. The soil of River farm has, generally, been most productive; but not having the meadow grounds of the other two, it will hardly be esteemed more valuable, or more profitable in future.
            The Rent of these three farms (in which the meadow grounds at the two latter will be blended with the arable) is a bushel and half of Wheat for each acre contained within the limits of the present fencing or on failure of that crop an equivolent in cash at the market price of the article: the bounds of which shall be correctly described in the leases, and the quantity precisely ascertained by accurate resurveys, for the purpose of rectifying former errors, if any have been committed—or alterations, if any have been occasioned by the removal of fences, since the fields were first established.
            To the two farms which lye on the River, the Fisheries which now are—have been—or again might be used as such, may be annexed: and may be obtained for the same term of years that the lease is given for the farm adjoining; and at a reasonable Rent. Or they will be let seperately to others, with the priviledge of Ingress, & regress, through the farms.
            
            Dogue run farm will comprehend no part of the Mill meadows, or Mill swamp; nor any ground without the present outer fences of the fields, except the Woodland which is (in a manner) encompassed by fields No. 2. 3. 5 & 7, which, if the farm is let in an undivided state, may be Inclosed, merely for a Woodland pasture. In like manner, the other farms are to be circumscribed by the outer fences of the respective fields; and no more land is to be cleared within them, than what is now in use, except by special agreement, & for a certain fixed compensation.
            Each farm, whether in its present, or divided State, will be supplied with fuel from the Woodland; & with timber for all sorts of farming implements, and for fencing, with the necessary repairs to it; until hedges can be raised; a measure which will be insisted upon as far, and as soon, as it is reasonably practicable.
            Muddy hole farm being more indifferent than either of the other three, will be let for a quarter of a bushel of Wheat less per acre; but subject in other respects to the same regulations.
            Tobacco will not be allowed to be cultivated for market, on any of the farms; nor more than a sixth part of the arable suffered to be in Indian Corn, in any year during the term of the leases; and the rotation which is annex’d, or some other not more oppressive to the land, will be insisted upon; as also, that Hogs shall not run at large.
            If the farms are let in their undivided State, no more buildings will be necessary than what are already on the Premises: but if they are divided, houses in proportion to the number, & size of the lots which will be seperated from those which may contain the present buildings, will be required: the materials for which must be provided by the tenants themselves, except small aids from the Woodland: But as the earth at every farm, & in every part of each farm, is good for Brick or Mudwalls (the last of which are warm & good when judiciously made) they would be recommended; especially the former; as infinitely preferable, more durable, requiring less repairs, and very little if any dearer, than Wood buildings, even in their first cost.
            Leases will be given conformably to the Advirtisement in the Gazettes; namely, for fourteen yrs if the farms are undivided; and for eighteen years if they are divided, for such lots as will be excluded from the present buildings; with the usual covenants

for the security of the Rents; keeping the farms in tenantable repair; Planting fruit trees &ca &ca.
            The Mill, and every thing appertaining to it, is, at the time of letting, to be critically examined, & must be returned in like good order at the expiration of the Lease.
            The present farms, as has been mentioned before, may be divided into large, or small lots, so as to suit the convenience of those who may incline to associate; but less than one of the present fields, at any of the farms, except where they are large, ought not to compose a lot: and to lay them off by fields, wd be convenient and desirable, on account of the Ditches, hedges, and fences that are now in use.
            Although the admission of Slaves with the Tenants will not be absolutely prohibited; It would, nevertheless, be a pleasing circumstance to exclude them; If not entirely, at least in a great degree: To do which, is not among the least inducements for dividing the farms into small lots.
            Adjoining to River farm, are grounds which now are a common, between the fences of fields No. 1. 2. & 3 and the River; these may become part of those lots, at the rent pr acre of the other part, whether the farm is divided or not; making the River, instead of the present fences, the boundary.
            For every acre contained in the lease, an apple tree of good grafted fruit is to be planted in the premises, in a regular orchard truly laid out in rows forty feet a part each way. Between wch (also in regular order) rows of peach trees will be required.
            
              Go: Washington
            
          
          
            Rotation referred to—for a farm containing six fields, besides a homestead—or Inclosure for the houses—garden—and yards.
            
              
                1st
                Indian corn, with intermediate rows of Potatoes; or any root more certain or useful (if such there be), that will not impede the plough, hoe or harrow in the cultivation of the Corn.
              
              
                2d
                Wheat, Rye or Winter Barley, at the option of the Tenant; sown as usual, when the Corn receives its last working.
              
              
                3d
                Buck Wheat—Pease—or Pulse—or vegitables of any sort; or partly of all; or any thing else, except grain (that is corn Crops); for which these are preparatory.
              
              
              
                4th
                Oats, or Summer Barley, at the discretion of the Tenant, with Clover if, and when, the ground is in condition to bear it.
              
              
                5th
                To remain in Clover for cutting—for feeding—or for both. Or if clover should not be sown—or if sown should not succeed—then, & in that case the field may be filled with any kind of Vetch—Pulse—or Vegitables.
              
              
                6th
                To lay uncultivated in pasture, and for the purpose of manuring, for the same round of Crops again.
              
            
            The other fields passing through the same courses will, supposing the rotation to commence in the year 1797 appear in one view by the Plan on the other side
            
            
              Rotation for a Farm of 6 fields
              
                Number of the Fields
                1797
                1798
                1799
                1800
                1801
                1802
              
              
                1
                Corn & Potats.
                Wheat Rye or &ca
                Buck Wheat or &ca
                Oats or Barley with Clovr
                Clovr or Pulse
                Pasture & Manurg
              
              
                2
                Pasture & Manurg
                Corn & Potatoes
                Wheat Rye or &ca
                Buck Wheat or &ca
                Oats or Barley with Clovr
                Clover or Pulse
              
              
                3
                Clover or Pulse
                Pasture & Manurg
                Corn & Potatoes
                Wheat Rye or &ca
                Buck Wheat or &ca
                Oats or Barley with Clovr
              
              
                4
                Oats or Barley with Clovr
                Clover or Pulse
                Pasture & Manurg
                Corn & Potatoes
                Wheat Rye or &ca
                Buck Wheat or &ca
              
              
                5
                Buck Wheat or &ca
                Oats or Barley with Clovr
                Clover or Pulse
                Pasture & Manurg
                Corn & Potatoes
                Wheat Rye or &ca
              
              
                6
                Wheat Rye or &ca
                Buck Wheat or &ca
                Oats or Barley with Clvr
                Clover or Pulse
                Pasture & Manurg
                Corn & Potatoes
              
            
            A Farm containing 100 acres gives Six fields of 16 acres each; and leaves 4 Acres for the Houses, garden & yards. The above plan shews what Crops will be taken from the said farm annually; and these at a very moderate estimate will produce as follow.
            
            
            
              
                16 acres in Indian Corn at 12 bushls is 192 bushls a
                3/ is
                £28.16.
              
              
                Same in Potatoes
                Do
                Do
                2/
                 19. 4.
              
              
                16 acs.
                Wheat
                10
                160
                6/
                 48. 0.
              
              
                16 acs.
                B. Wheat
                10
                160
                2/
                 16. 0
              
              
                16 acs.
                Oats
                15
                240
                2/6
                 30.
              
              
                
                16 acs. in Clover, or Vegitables being uncertain
                 00.0.0
              
              
                
                
                Total besides Clover or &c.
                £142.0.0
              
              
                Rent of 100 acres at a bushel & half of Wheat
              
              
                —or dollar & half pr Acre
                
                45.0.0
              
              
                
                
                
                Remains for the Tenant
                97.0.0
              
            
            In England, where taxes & Rents are both high, it is estimated that if every thing which is raised on the farm, will sell for three times the Rent, that the Farmer is in eligable circumstances. One third pays the Rent—another third the taxes, & all other incidental expences of the Farm; and the remaining third is applied to whatever purposes the farmer may chuse. The above principles & proportions apply equally to large, & small Farms.
          
        